Case 2:18-cv-15444-KM-MAH Document 319 Filed 04/12/21 Page 1 of 3 PageID: 7835




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


     JUUL LABS, INC.
                                                        Civil No. 18-15444 (KM)
          v.

     4X PODS, et al.,                                        MEMORANDUM

                          Defendants.


         Defendants Michael Tolmach and Gregory Grishayev, by letter (DE 314),
 have requested leave to release certain funds from their domestic accounts,
 Vanguard xxxx3314 and TD xxxx1461. They cite language from a prior order of
 the Court authorizing them to apply for release of reasonable amounts from
 frozen accounts. What they omit is the subsequent history, which I will not
 relate here. Suffice it to say that the Court entered that order under a
 significant misimpression. The defendants placed nearly all of their funds in a
 foreign trust, which they say they may access except to comply with an order of
 the Court, which would be “coercive” and therefore not in their “interest,” in the
 judgment of the trustee. I am unmoved by their claims of inability to access
 funds; the trusts were created by the individual defendants themselves, on
 terms they dictated or agreed to, during the pendency of this litigation.
         It appears that the defendants have repatriated $1,823,840 of those
 funds: $873,858 to Vanguard and $949,982 to TD, bringing the combined
 balance to approximately $2.16 million. (DE 314 at 2 n.3) 1 Of that total,
 defendants seek to cover certain expenses by withdrawing nearly all of this
 balance: a total of $2.075 million.




 1      The transaction is described in the passive voice, and the mechanics are not
 specified. What is clear is that the defendants have ready access to the foreign funds
 when it suits their purposes.
Case 2:18-cv-15444-KM-MAH Document 319 Filed 04/12/21 Page 2 of 3 PageID: 7836




        The requests for withdrawals to cover expenses, reduced to a list, are as
 follows:
     A. Litigation expenses:                               $380,000
        Consisting of fees and costs for
        Mediation:         $30,000
        Experts:           $100,000
        Trial counsel:     $250,000
     B. Miscellaneous personal expenses (Apr/May):         $45,000
     C. Eon NJ State Excise Taxes Owed:                    $1,650,000
                       TOTAL           $2.075 million
        Plaintiff generally appears to agree that these are necessary expenses
 (excepting the personal expenses). Juul insists, however, that they should
 satisfied from the foreign Vontobel account, not the domestic accounts. I agree
 with Juul, in part.
        I will authorize the withdrawal of funds from the domestic Vanguard and
 TD accounts for the litigation-related expenses, totaling $380,000. This is an
 accepted practice and I am inclined to follow it here, to permit a fair adversarial
 presentation of issues.
        I will not, however, authorize the withdrawal of personal expenses or
 state excise taxes from the domestic accounts. I will authorize payment of
 those items only from the foreign Vontobel account. Defendants have now
 demonstrated that they have ready access to those foreign funds. Living
 expenses do not appear to have been lacking thus far, and plaintiff details
 some luxury and unexplained expenditures. Be that as it may, defendants have
 to live. 2 Excise taxes are business expenses, which, if paid timely, would have
 reduced profits and would not have been available for satisfaction of a
 judgment in any event.



 2     I do not, however, earmark the personal-expense withdrawal for two months’
 expenses, nor should my order be taken as a precedent for expenses of $22,500 per
 month.

                                           2
Case 2:18-cv-15444-KM-MAH Document 319 Filed 04/12/21 Page 3 of 3 PageID: 7837




       No further withdrawals from the domestic accounts are authorized. Nor,
 to anticipate a maneuver, shall the monies be transferred to another account,
 or back to a foreign account.
       In addition, defendants request leave to deposit $1 million into court, as
 a show of good faith and as security against any ultimate monetary award. See
 Fed. R. Civ. P. 67(a). This amount was clearly intended to be drawn from the
 foreign Vontobel account, since it is not included in the totals above. I will
 authorize release of $ 1 million from the Vontobel account (not the domestic
 accounts) for that purpose.
       The parties sharply dispute whether this amount is likely to cover the
 amount of any award that might be entered. As to that issue, the Court takes
 no position; the matter is to be tried next month. 3 This deposit neither defines
 nor limits the amount of liability, if any. The Court of course appreciates this
 demonstration, however partial, of good faith, which has been sorely lacking
 thus far.
       A separate order will be entered.
 Dated: April 12, 2021


                                                    /s/ Kevin McNulty
                                                 ______________________________
                                                 KEVIN MCNULTY, U.S.D.J.




 3      The COVID-19 risk in Essex County remains at the “extremely high” level.
 https://www.nytimes.com/interactive/2021/us/essex-new-jersey-covid-cases.html
 Given the current pandemic conditions, the trial will be held by video.

                                           3
